Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 22, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 22, 23, 26, 53-55, 57-60, 62 and 64-76 are currently pending. Claims 22, 23, 26, 53, 54, 57-60, 62 and 66-69 have been amended by Applicants’ amendment filed 12-22-2021. Claims 61 and 63 have been canceled by Applicants’ amendment filed 12-22-2021. Claims 71-76 have been added by Applicants’ amendment filed 12-22-2021. 

Applicant's election without traverse of Group IV, claims 22-24, 26 and 28, directed to a method of detecting an analyte in a sample, in the reply filed on May 26, 2021 was previously acknowledged.  

Supplementary Election of Species
Applicant's Supplementary election of Species without traverse with respect to Species (A), and with traverse with respect to Species (B)-(G) is as follows: 
Species (A): wherein contacting with the sample and contacting with the plurality of different second protein-binding moieties is performed sequentially (claim 23);

Species (C): wherein measuring the level of the analyte in the sample comprises forming a plurality of complexes and quantifying the label present in the complexes (claim 55);
Species (D): further comprising crosslinking the first protein binding moiety with the second protein-binding moiety (claim 69);
Species (E): wherein synthesizing and detecting the complementary strand comprises polymerizing the complementary strand from labeled nucleotides (claim 58);
Species (F): wherein polymerizing the complementary strand comprises extension of a polynucleotide primer (claim 59)
Species (G): wherein the substrate is a bead or a hydrogel bead (claim 70), in the reply filed on July 12, 2021 was previously acknowledged.  

Claims 53-56, 57, 60-63, 66 and 68 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 12, 2021.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claim 22, 23, 26, 58, 59, 64, 65, 67, 69 and 70-76 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner, Applicant’s representative Gertrude Rey on February 18, 2022, where the rejections of record, and the novelty of the invention were discussed.

Priority
The present application filed February 5, 2021 is a CON of 35 U.S.C. 371 national stage filing of International Application No. PCT/US20/14449, filed on January 21, 2020, which claims the benefit of US Provisional Patent Application No. 62/795,474, filed January 22, 2019.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 22, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
The rejection of claims 22, 23, 26, 58, 59, 64, 65, 67, 69 and 70 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10908157 because the claims are patentably distinct from each other.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 102
	The rejection of claims 22, 23, 26, 58, 59, 64, 65, 67, 69 and 70 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Banerjee et al. (US Patent Application Publication No. 20170101665, published April 13, 2017).
Banerjee et al. do not teach sequencing said polynucleotide barcode.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claims 22, 23, 26, 58, 59, 64, 65, 67, 69 and 70 is maintained, and claims 71-76 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and 

	Claim 22 is indefinite for the recitation of the term “binding said protein to a first protein binding molecule” in lines 3-4 because it is unclear exactly what the proteins are bind to such that, for example, it is unclear whether the proteins bind to first protein binding molecules in solution, which may or may not then bind to a substrate and/or whether the proteins bind to a plurality of substrates, each substrate comprising a different first protein binding molecule immobilized thereto and, thus, the metes and bounds of the claim cannot be determined. 
	Claim 22 is indefinite for the recitation of the term “thereby forming a complex” in line 13 because it is unclear whether the complex comprises the substrate, or whether the complex is formed between components that are not immobilized on the substrate such that they are free in solution and, thus, the metes and bounds of the claim cannot be determined.
Claim 22 is indefinite for the recitation of the term “the complex comprising the protein” in line 18 because the structure of the complex is recited to comprise ‘one of the different first protein-binding molecules, the protein, and one of the different second protein-binding molecules’ as recited in lines 13-14, such that it is unclear whether, in addition to the complex formed in lines 13-14, other complexes are formed that comprise only the substrate and the protein and, thus, the metes and bounds of the claim cannot be determined.
	Claim 58 is indefinite for the recitation of the term “synthesizing and detecting...comprises polymerizing” in lines 1-2 because claim 22, from which claim 58 depends, recites that “synthesizing and detecting the complementary strand comprises sequencing the polynucleotide barcodes”, wherein “synthesizing and detecting” in claim 22 is not recited to comprise ‘polymerizing’, such that claim 58 is an improper dependent claim and, thus, the metes and bounds of the claim cannot be determined.
	Claim 58 is indefinite for the recitation of the term “labeled nucleotides” in line 3 because claim 22, from which claim 58 depends, does not recite “labeled nucleotides”; wherein claim 22 simply recites that the (unidentified) second protein-binding molecules are attached to an (unidentified) label, such that claim 58 is an improper dependent claim and, thus, the metes and bounds of the claim cannot be determined.
Claim 74 is indefinite for the recitation of the term “the protein and the first protein-binding D” in lines 1-2 because it is unclear which binding comprises the recited KD given that KD is a function of the identity of the first protein-binding molecule and what it binds to, such that it is unclear whether the protein and the first protein-binding molecules separately bind to all molecules with the recited KD; or whether the protein binds to the first protein-binding molecule with the recited KD. Moreover, the claim recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). In the present instance, for example, claim 74 recites the broad range or limitation of a KD less than 100 nM, while the claim also reciting the narrower statement of the range or limitation of 0.05 KD. Accordingly, the metes and bounds of the claim are not clear.
Claim 75 is indefinite for the recitation of the term “the protein and the second protein-binding molecule binds with a KD” in lines 1-2 because it is unclear which binding comprises the recited KD given that KD is a function of the identity of the first protein-binding molecule and what it binds to, such that it is unclear whether the protein and the second protein-binding molecules separately bind to all molecules with the recited KD; or whether the protein binds to the second protein-binding molecule with the recited KD. Moreover, the claim recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). In the present instance, for example, claim 74 recites the broad range or limitation of a KD less than 100 nM, while the claim also reciting the narrower statement of the range or limitation of 0.05 KD. Accordingly, the metes and bounds of the claim are not clear.
	Claims 23, 26, 59, 64, 65, 67, 69-73 and 76 are indefinite insofar as they ultimately depend from claim 22.

Claim Rejections - 35 USC § 102
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 12-22-2021.


Regarding claims 22, 23, 26, 58, 59, 64, 65, 67 and 69-76, Frisen et al. teach a method for localized detection of nucleic acids in a tissue sample as exemplified in Example 1, the method comprising: (a) providing an array comprising a substrate (interpreted as a substrate) on which multiple species of capture probes are directly or indirectly immobilized (interpreted as a substrate comprising a plurality of different protein-binding moieties, and aptamer) such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable said probe to function as a primer for primer extension or ligation reaction, wherein each species of the capture probe comprises a nucleic acid molecule with 5’ to 3’: (i) a positional domain that corresponds to the position of the capture probe on the array (interpreted as different first protein-binding moieties attached to a different barcode), and (ii) a capture domain (interpreted as a plurality of different second protein-binding moieties); (b) contacting the array with a tissue sample (interpreted as contacting with a sample comprising an analyte including an antibody) such that the position of a capture probe on the array can be correlated with a position in the tissue sample and allowing nucleic acids of the tissue sample to hybridize to the capture domain in the said capture probes; (c) generating DNA molecule including cDNA from the captured nucleic acid molecules using said capture probes as extension or ligation primers, wherein said extended or ligated DNA molecule are tagged by virtue of the positional domain; (d) optionally generating a complementary strand of said tagged DNA and/or optionally amplifying said tagged DNA (interpreted as synthesizing complementary strand of the substrate polynucleotide barcode within the complex); (e) releasing at least part of the tagged DNA molecules and/or their complements or amplicons from the surface of the array, wherein said part includes the positional domain or a complement thereof; (f) directly or indirectly analyzing the sequence of the released DNA molecules (interpreted as synthesizing and detecting a complementary strand of the substrate polynucleotide barcode within the complex, thereby detecting the analyte; and performed sequentially; and capture probes as aptamers, claims 22, 23, 26 and 58) (paragraphs [0028]-[0035]; analysis of proteins and nuclei acids such as by extracting molecules from whole tissue samples, single cells types, or even single cells (interpreted as encompassing proteins) (paragraph [0012]). Frisen et al. teach that the invention can be seen to provide an array for use in the methods of the invention comprising a substrate on which multiple species of capture probes are directly, or indirectly immobilized such that each species occupies a distinct position on the array (interpreting different capture probes as different second protein-binding moieties, and positional domains as different first protein-binding moieties comprising a barcode, claim 22) (paragraph [0051]). Frisen et al. teach that any suitable means for marking the array can be used such that they are detectable when the tissue sample is imaged, such as a molecule (e.g., a fluorescent molecule) that generates a signal, can be immobilized directly or indirectly on the surface of the array (interpreted as a label), wherein the array preferably comprises at least two markers, or 100 or more markers; and that the labeled nucleic acid molecule, or marker nucleic acid, can be linked or coupled to a chemical moiety capable of fluorescing when subjected to light of a specific wavelength, wherein the marker nucleic acid molecule can be contacted with the array before, contemporaneously with or after the tissue sample is stained in order to visualize or image the tissue sample (interpreting the marker as a second protein-binding moiety that is attached to a label; and performed sequentially, claims 22 and 23) (paragraph [0152], lines 3-12 and 25-29). Friesen et al. teach that the array comprises marker features to which a labeled, preferably fluorescently labeled, marker nucleic acid molecules such as an oligonucleotide, is hybridized (interpreted as a second protein-binding moiety that is attached to a label, claim 22) (paragraph [0153]).  Friesen et al. teach that prior to tissue application, fluorescent marker probes were hybridized to features comprising marker oligonucleotides printed on the capture probe array, such that the fluorescent marker probes aid in the orientation of the resulting image after tissue visualization, making it possible to combine the image with the resulting expression profiles for individual capture probe “tag” (interpreted as the different second protein-binding moieties attached to a label, claim 22) (paragraph [0402]). Frisen et al. teach that 20 RNA-capture oligonucleotides with individual tag sequences were spotted onto glass slides to function as capture probes (interpreting RNA-capture oligonucleotides as second protein-binding moieties that are aptamers or ligands, claim 26) in vitro analysis of proteins and nucleic acids, such as by extracting molecules from whole tissue samples, single cell types, or single cells, and quantifying specific molecules in the extracts including by ELISA, qPCR, etc. (interpreted as measuring a level of the analyte in the sample; and ELISA and qPCR as quantifying the label, claims 22, 54 and 55) (paragraph [0012]). Frisen et al. teach second strand synthesis can be used including SMART technology, wherein reverse transcriptase enzymes are capable of adding a few nucleotides at the 3’ end of an extended cDNA molecule (interpreted as polymerizing a complementary strand from labeled nucleotides; and extension, claims 58 and 59) (paragraph [0174], lines 1-6). Frisen et al. teach that a single amplification reaction such as PCR can be sufficient to amplify all of the DNA (e.g., cDNA) molecules, such that amplification reaction can be carried out on arrays and on-chip thermocyclers, wherein arrays are known in the art as sequencing platforms or for use in any form of sequence analysis such as next-generation sequencing, such that Illumina bead arrays can be used as the basis of the arrays of the invention (interpreting beads as a plurality of substrates; interpreting amplification and next-generation sequencing as synthesizing complementary strands, and determining the sequence; inherently requiring extension; and beads, claims 58, 59 and 70) (paragraph [0179]). Frisen et al. teach that the positional domain at each feature is distinct (interpreted as unique barcodes); that the species of the capture probe can be the same, or the species of capture probe can vary, such that each member of a species of probe will not have the exact same sequence, wherein each species has a different positional domain which identifies the species; and that each species can have a different capture domain, such that within a given feature, or position, the capture domain of the probe can differ (interpreted as different first protein-binding moieties, and different second protein-binding moieties) (paragraph [0098]). Frisen et al. teach that the amplification and/or analysis methods described within can use degenerate or gene family-specific primers or probes that hybridize to a subset of the captured nucleic acids or nucleic acids derived therefrom (e.g., amplicons) (interpreted as barcodes as nucleotide sequences comprising one or more degenerative sequences, claim 64) (paragraph [0190], lines 1-8). Frisen et al. teach that mouse brain tissue was fixed in 4% formalin to form formalin fixed paraffinized mouse brain tissue sections (interpreted as crosslinking analytes by forming a covalent bond, claim 69) (paragraphs [0393]; and  probes are attached to a solid surface or substrate by a covalent bond to a chemical matrix, wherein the substrate is typically plastic, glass or silicon chip or slide, although other microarray platforms are known, such as microscopic beads (interpreted as beads, claim 70) (paragraph [0072]). Frisen teach general immunohistochemistry staining of a target protein in FFPE tissue sections prior to or post cDNA synthesis, wherein tissue sections immobilized on capture probe arrays were incubated with primary antibody, then incubated with a matching secondary antibody conjugated to a fluorochrome such as FTIC, Cy3 or Cy5, and analyzed with a fluorescent microscope (interpreting the capture probes, cells and/or tissue section as first protein-binding moieties; interpreting the beads, cells and/or tissue sections as substrates; interpreting primary antibodies as proteins that bind the capture probe; interpreting the secondary antibody as the second protein-binding molecule comprising a label; forming a complex; detecting labeled nucleotides; and KD encompassing 100 nM or less, claims 22, 58 and 70-75) (paragraphs [0406]-[0407]), wherein it is known that most antibodies have KD values in the low micromolar range (10-6) to the nanomolar range (10-7 to 10-9), while high affinity antibodies are generally considered to be in the low nanomolar range (10-9 with very high affinity antibodies being in the picomolar range (10-12) as evidenced by Abcam (pg. 6, first full paragraph). Friesen et al. teach that the positional domain of each species of capture probe contains a unique barcode sequence (interpreted as encompassing barcodes that differ by at least three nucleotide positions, claim 76) (paragraph [0102], lines 1-3). Frisen et al. teach that the lengths of the primers will generally be at least 10 bp in length; and indicates in Table 1 that the sequences of the capture probes comprise lengths of 20 to 72 nucleotides in length (interpreted as encompassing barcodes encompassing 10-50 nucleotide in length, and that differ by at least three nucleotide positions, claim 76) (paragraphs [0207]; and [0377]; Table 1).
Frisen et al. do not teach a KD as recited in claims 74 and 75 (instant claims 74 and 75).
Frisen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
December 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Frisen does not teach a protein-binding moiety because the capture probes of Frisen are used to bind nucleic acid molecules, and are not used to bind protein or a portion thereof (pg. 7, last partial paragraph; and pg. 8, first partial paragraph); and (b) the pending claims make clear that the first protein-binding moiety and the second protein-binding moiety are distinct moieties and not part of the same structure, while Frisen is clear that the positional domain and capture domain are regions of the same nucleic acid capture probe (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph).
Regarding (a), It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph).
Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, MPEP § 2112.02(I) states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Applicant’s assertion that Frisen et al. do not teach a first protein-binding molecule and a second protein-binding molecule as recited in instant claim 22 because the capture probes of Frisen et al. are used to bind target nucleic acids is not persuasive. As an initial matter, it is noted that instant claim 22 is broadly recited such that no specific proteins; substrates; first protein-binding molecules; barcodes; second Frisen et al. teach an array of capture probes attached to substrates including beads, wherein capture probe comprises a positional domain and a capture domain, such that each species of capture probe contains a unique barcode; and that any suitable means for marking the array can be used (interpreted as each substrate and/or protein-binding molecule attached to a barcode or a label); and that general immunohistochemistry staining of a target proteins in FFPE tissue sections prior to (or post) cDNA synthesis can be carried out, wherein FFPE tissue sections are immobilized on capture probe arrays, incubated with a primary antibody (interpreting capture probe arrays, cells and/or portions of the tissue sections as comprising first protein-binding molecules; interpreting beads, cells and/or portions of the tissue sections as a plurality of substrates; and interpreting primary antibodies as a protein that binds to the first protein-binding molecules), then incubating the section with a matching secondary antibody conjugated to a fluorochrome such as FTIC, Cy3 or Cy5, and analyze with a fluorescence microscope (interpreted as contacting the array with non-immobilized second protein-binding molecules comprising a label; and forming a complex). Thus, Frisen et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Objection
Claims 74 and 75 are objected to because of the following informalities: Claims 74 and 75 recite an abbreviation such as “nM” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Markush Objections
Claim 67 is objected to because of the following informalities:  Claim 67, for example, recites the term “wherein the plurality of different second protein-binding molecules include about 10...or 100000 different second protein-binding molecules”, such that claim 67 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before .
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 58 recites (in part) “wherein synthesizing and detecting the complementary strand of the polynucleotide barcode comprises polymerizing the complementary strand from labeled nucleotides, and determining the sequence of the complementary strand by detecting the labels of the labeled nucleotides” in lines 1-4. Claim 58 depends from claim 22. Claim 22 recites “wherein synthesizing and detecting comprises sequencing the polynucleotide barcode”, such that the steps as recited in claim 22 already recite the step of “synthesizing and detecting”, which is not related to the process as recited in instant claim 58. Moreover, instant claim 22 does not recite that the nucleotides comprise a label. Thus, claim 58 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

(1)	Claims 22, 23, 26, 58, 59, 64, 65, 67, 69 and 70-76 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US Patent Application Publication No. 20140336068, published November 13, 2014) in view of Watson (US Patent Application Publication No. 20130225418, published August 29, 2013) as evidenced by Kodadek (US Patent Application Publication No. 20070003954, published January 4, 2007).
Regarding claims 22 (in part), 23, 26, 59, 65 and 70-76, Hodges et al. teach methods of detecting and quantifying antigen or antibody analytes in a sample and/or precise quantification of antigen or antibody analytes in a sample (interpreted as a first protein binding molecule; a second protein-binding molecule; and antibody and antigen, claims 22 and 71-73) (paragraph [0058], lines 11-13). Hodges et al. teach methods of detecting an antibody analyte in a sample wherein the antibody analyte (interpreted as an analyte) specifically binds to a particular antigen (interpreted as a first protein binding molecule; a second protein-binding molecule; and antibody and antigen), the method comprising; (a) contacting the sample (interpreted as contacting) with the antigen and first affinity agent, wherein the first affinity agent is linked to a magnetic bead (interpreted as a first protein-binding molecule; and beads) and specifically binds to the antigen thereby forming an analyte-antigen-affinity agent complex (interpreted as forming a complex); (b) contacting the sample comprising the analyte-antigen-affinity agent complex with a second affinity agent, wherein the second affinity agent comprises a label (interpreted as second protein-binding molecule comprising a label bond) and specifically binds to the antibody analyte, thereby forming an analyte-antigen-affinity agent-label complex (interpreted as an affinity bond, a label bond, and label particle-analyte complex); (c) separating the analyte-antigen-affinity agent-label complex from uncomplexed components in the sample based on the presence or absence of the magnetic bead, thereby generating a separated sample comprising the analyte-antigen-affinity agent-label complex  (interpreted as collecting label particle-analyte complexes); (d) partitioning at least the label from the separated sample into a plurality of partitions; and (e) detecting the presence of the label in at least one partition, thereby detecting antibody analyte (interpreted as measuring the analyte by measuring analytical labels), wherein in some embodiments the label is cleaved from the analyte-antigen-affinity agent-label complex prior to the partitioning step (interpreted as contacting a sample with a first protein-binding molecule; beads; contacting a different second protein-binding molecule to form a complex; performed sequentially; antibody, antigen or ligand; detecting; separated from the plurality of substrates, claims 22, 23, 26, 65 and 70-73) (paragraphs [0017]-[0023]). Hodges et al. teach that each of the first, second and/or third affinity agents are selected from the group consisting of antibodies, aptamers, and non-antibody protein scaffolds, wherein each of the first, second and/or third affinity agents is an antibody (interpreted as independently a protein, claim 71-73) (paragraph [0024]). Hodges et al. teach that the term “specifically binds to” refers to an affinity agent such as an antibody, or an antibody analyte that binds to an antigen with at least 100-fold greater affinity than to non-antigen molecules, including wherein the affinity agent is an aptamer that is selected based on their ability to bind other molecules with high affinity (interpreting antibodies, antigens and/or aptamers as encompassing a Kd of less than about 100 nM, claims 74 and 75) (paragraphs [0048]; and [0078], lines 1-7), wherein it is known that binding elements are typically operatively coupled to a support, wherein “moderate affinity” is defined as KD between 10-5 and 10-8 M; and “high affinity” is defined as KD of ≤ 10-8 M as evidenced by Kodadek (paragraph [0065], lines 1-7). Hodges et al. teach that complexed antigen-affinity agent-label in the sample can be separated from uncomplexed components by buoyancy or filtration (paragraph [0082], lines 1-5). Hodges et al. teach that detectable labels include biotin/streptavidin labels, nucleic acid (e.g., oligonucleotide) labels, chemically reactive labels, fluorescent labels, enzyme labels, radioactive labels, quantum dots, polymer dots, mass labels, and combinations thereof; as well as, optical agents such as fluorescent agents, chemiluminescent agents, a numerous other agents such as dyes, probes or indicators (interpreted as labels, claim 22) (paragraph [0086], lines 1-8). Hodges et al. teach that the method can be used to detect one or more antigens in any type of sample including a biological sample from any biological organism, wherein a biological sample can be any tissue or bodily fluid obtained from the biological organism such as blood, a blood fraction, a blood product including serum, plasma, platelets, red blood cells, etc., sputum or saliva, and tissue including heart, liver, kidney, lung, etc.; and that the method can be used to detect one or more antibody analytes in any type of sample  five or more different antibody analytes are to be detected (interpreted as different protein-binding molecules; and different antibodies/proteins, claims 22, 26 and 71-73) (paragraph [0071], lines 1-4 and 10-16). Hodges et al. teach that in some embodiments, the label is a nucleic acid label such as oligonucleotide sequences, ssDNA, dsDNA, RNA or DNA-RNA hybrids, wherein the detectable tag can comprise a detectable tag, wherein the detectable tag is an optical agent such as a fluorophore or intercalating dye, or the nucleic acid label is a barcode, wherein the detectable tag is a sequence that is complementary or substantially complementary to a detectable probe , wherein the label can be 10, 15, 20, 30, 50, or 1000 nucleotides in length, such that the detectable tag is an optical agent (e.g., a fluorophore or intercalating dye) or a detectable probe including a TaqMan probe, wherein the nucleic acid label is “barcoded” specifically for a particular affinity agent (interpreted as each first protein-binding molecule attached to a different barcode; and encompassing 10-50 nucleotides in length, claims 22 and 76) (paragraph [0091]). Hodges et al. teach that when a label attached to an affinity agent is a DNA polymerase, the amplification step comprises contacting the sample comprising the labeled affinity agent with a nucleic acid and detecting a nucleic acid amplification product generated by the label, wherein the nucleic acid to be amplified is complementary to a probe that generates a detectable signal when the nucleic acid is amplified, thereby indicating the presence of an antigen-affinity agent-label complex (interpreted as synthesizing a complementary strand of the polynucleotide barcode; and synthesizing includes extension of a primer; and polymerizing, claims 22, 58 and 59) (paragraph [0122]).
Hodges et al. do not specifically exemplify sequencing the polynucleotide barcode (instant claim 22, in part).
Regarding claim 22 (in part), Watson teaches that the invention provides materials and methods for the preparation of nucleic acids including DNA, RNA and cDNA for sequencing, wherein tiled fragments are exposed to a library of barcoded primers that target the ligated ends of short fragments, and analyzed by amplification of the fragments such as by PCR or QPCR (interpreted as each first protein-binding molecule attached to a barcode; and sequencing) (paragraph [0004]). Watson teaches that entire genome equivalents are sequenced in highly multiplexed and parallel reactions in which sequence reads are tracked via the coding in the primers used for sequencing (interpreted library is constructed such that the primers primer the short fragments using sequences that are complementary to the ligated ends that contain a barcode that identifies the sample, or a droplet (paragraph [0007]). Watson teaches that the principles of the invention can be applied to analyze all or a portion of genomic DNA, RNA or cDNA, wherein the techniques disclosed provide labeled materials isolated in fluid compartments for use with analytical techniques such as sequencing, haplotyping, and multiplex digital-PCR (interpreted as DNA) (paragraph [0009]). Watson teach that the target material can be sequestered in a fluid compartment or a partition such as a single droplet (interpreted as a partition, and droplet), such that other reagents include labels (e.g., barcoded or optically-labeled N-mers) can be provided, optionally also sequestered in droplets, wherein other reagents can be introduced into the fluid partitions containing the target material, for example, by merging droplets, resulting in the labeling of the target molecules such as by hybridization of N-mers to target nucleic acids, wherein target material can undergo optional processing such as selective enrichment, amplification, or capture on a substrate such as beads (interpreted as first and second protein-binding molecules; and polynucleotide barcodes) (paragraphs [0010]). Watson teaches that target material can be obtained from a sample and can include nucleic acids, proteins, carbohydrates, or other materials, wherein a sample can be a body fluid such as pus, sputum, semen, urine, blood or saliva (interpreted as antibody, proteins, and antigens) (paragraph [0011]). Watson teaches that suitable sequencing methods include sequencing by hybridization, sequencing by synthesis, SMRT technology, true single molecule sequencing, massively passively parallel next generation sequencing (e.g., SOLiD, Solexa, and HiSeq), and pyrosequencing technology (interpreted as sequencing, claim 22) (paragraph [0024]). Watson teaches that capture sequences are introduced into droplets containing target material (interpreted as a first/third set), for example, by merging the droplets with a second set of droplets containing the capture sequences (interpreting capture sequences as a second/fourth set of molecules), wherein capture sequences can include a barcode label and a portion that is capable of being captured on a solid surface such as biotin/streptavidin, antibody/antigen; aptamers; anchored oligonucleotides, such that the capture sequence is allowed to hybridize to the target nucleic acid (interpreting as encompassing first and second protein-binding D less than 100 nM) (paragraph [0020]). Watson teaches a sample comprising nucleic acid molecules from an organism or a biological sample including any tissue or body fluid specimen, wherein a sample can also be total RNA extracted from a biological specimen, a cDNA library, or genomic DNA, wherein the nucleic acid molecules are bound as to other target molecules such as proteins, enzymes, substrates, antibodies, binding agents, beads, small molecules, peptides or any other molecule and serve as a surrogate for quantifying and/or detecting the target molecule (paragraphs [0058]-[0059]). Watson teaches that capture sequences can be synthesized directly onto beads or be attached by means as biotinylated sequences and streptavidin beads (paragraph [0021], lines 1-3). Watson teaches that a single-stranded nucleic acid is hybridized to oligonucleotides attached to the surface of a flow cell (paragraph [0102], lines 1-3). Watson teaches that Illumina adaptors can anneal/ligate onto either the primer library or the output from a targeted sequencing run so that it can be hybridized directly onto a flow cell (paragraph [0159], lines 11-14). Watson teaches that the binding pair is selected from the group consisting of: biotin/streptavidin, carbohydrate/lectin, and antibody/antigen (interpreted as encompassing a KD less than 100 nM; and antibody/antigen) (paragraph [0203], claim 5). 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, prima facie obvious before the effective filing date of the claimed invention to modify the method of detecting an antibody analyte in a sample by immuno digital PCR as disclosed by Hodges et al. to include multiplex sequencing of barcodes as taught by Watson with a reasonable expectation of success in for preparing nucleic acids for sequencing; in detecting and identifying antibody analytes and/or antigens in a sample; and/or in using the label and/or barcode to separate antigen-affinity agent-label complexes from uncomplexed components. It would have been prima facie obvious to one of ordinary skill in the art because Hodges et al. teach immuno digital PCR assay including in partitions such as droplets, forming an antigen-affinity agent-label complex, and detecting the presence of a label including a barcode, thereby detecting the presence of the antigen or antibody analyte in a sample; while Watson teaches the use of barcoded primers to create a barcode library comprising a plurality of fluid compartments, and sequencing technologies including NGS sequencing for the detection and quantification of a target molecule including proteins, antibodies, peptides, nucleic acids, and binding agents, such that sequencing of the barcode label assists in determining the presence, formation and/or identity of the antigen-affinity agent-label complex and/or the target molecule of interest.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.



(2)	Claims 22, 23, 26, 58, 59, 64, 65, 67, 69 and 70-76 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US Patent Application Publication No. 20170101665, published April 13, 2017; of record) in view of Watson (US Patent Application Publication No. 20130225418, published August 29, 2013) as evidenced by Kodadek (US Patent Application Publication No. 20070003954, published January 4, 2007).
claims 22 (in part), 23, 26, 59, 65 and 70-76, Banerjee et al. teach a method mediated with in-vitro transcription (IVT) which permits the miniaturization of multiplexed DNA and RNA analysis, and in which elongation-mediated multiplexed analysis of polymorphisms (eMAP) is used as an analysis step; and the integration of linear amplification and multiplexed analysis of amplification products (paragraph [0029]). Banerjee et al. teach an array for detecting multiple proteins of interest in a sample, the array comprising: (a) protein capture agents bound to beads; and (b) encoded oligonucleotide probes bound to beads, wherein the proteins of interest are captured using the protein capture agents, and wherein capture is detected using encoded antibodies, said antibodies encoded with a conjugated DNA tag sequence which is designed to be amplified, such that the amplified tag sequences can be decoded upon interaction with the bound encoded oligonucleotides (interpreted as a sample comprising an analyte; proteins; antibodies; beads as particles; first and second protein-binding molecules; interpreting amplified sequences as encompassing more than 10 different second protein-binding moieties; and forming covalent bonds, claims 22, 67, 69 and 70-73) (paragraph [0250], claim 1). Banerjee et al. teach a method comprising: (a) providing an array comprising: (i) protein capture agents bound to beads (interpreted as first protein-binding moieties attached to barcodes and beads); (ii) encoded oligonucleotides bound to a second set of beads (interpreted as a second protein-binding moiety attached to labels); (b) incubating a sample containing a protein of interest with the array to allow the proteins to bind the protein capture agent (interpreted as a sample comprising an analyte, and protein); (c) removing any unbound proteins from the protein capture agent; (d) incubating bound proteins with encoded antibodies to form a protein capture agent-protein-encoded antibody complex (interpreted as contacting a first protein-binding moiety with a second protein-binding moiety, and forming a complex); (e) removing any unbound encoded proteins from the protein capture reagent-protein sample; (f) transcribing the conjugated DNA from the complex with RNA polymerase (interpreted as synthesizing a complementary strand, and extension); (g) generating cDNA of the transcribe DNA using reverse transcription, wherein generation of cDNA is performed with labeled nucleotides (interpreted as synthesizing a complementary strand, cDNA, and labels); (h) incubating the complex under conditions to allow hybridization of the cDNA to the encoded nucleotides bound to the second set of beads (interpreted as extension); and (i) determining the presence of the protein of interest from said hybridization (interpreted as detecting the analyte; and crosslinking by forming a covalent bond) (interpreting the method  as encompassing 22, 23, 26, 58, 59 and 70) (paragraph [0250], claims 7 and 8). Banerjee et al. teach in Example I that complementary RNA is synthesized in a separate IVT reaction using T7 RNA polymerase and T7-tagged double-stranded DNA as a template, which is in turn is generated from human genomic DNA in a PCR reaction, such that his provides the template for the RT-mediated elongation of degenerate oligonucleotide probes designed to act as sequence-specific RT primers which are attached to encoded beads (interpreted as degenerate sequence, claim 64) (paragraph [0178]). Banerjee et al. teach in Example V, BeadChips are prepared that contain a random array of 4,000 color-encoded microparticles (beads) of 50 different types (interpreted as 10 or more different second protein-binding moieties); stained beads were functionalized by covalent attachment of amine-modified probes, wherein each probe displayed on one type of bead contained about 20-nt capture sequence specific to a single-stranded target such that the base at the 3’-end is aligned with the SNP of interest (interpreted as a first protein-binding moiety attached to a plurality of different substrates, and inherently comprising a barcode); and following multiplexed PCR reaction (interpreted as including primers), purification and digestion, a reaction mixture was obtained that contained the original PCR product of all the amplicons, which was then combined with a mixture including elongation mix, and dCTP-Cy3 (interpreted as contacting the first protein-binding moiety with a Cy3 labeled primers as the second protein-binding moiety attached to a label; 20-nt capture sequence as encompassing 10-50 nucleotides in length; beads as particles; and extension, 22, 23, 26, 58, 59, 70 and 76) (paragraphs [0219]-[0220]).  Banerjee et al. teach that a in Figure 47(a), a 2-D bead array, in which the capture beads and detection beads are co-assembled on the same plane (e.g., chip surface), wherein a portion of the released RNA is captured by the detection beads in the same array and detected using a RT reaction, wherein the co-assembled array comprises different contacting patterns or assay configurations as shown in Figures 47(b) and 47(c) as two different bead configurations (interpreted as separating each substrate from the plurality of substrates, claim 65) (paragraph [0170], lines 1-6 and 14-19; and Figure 47). Banerjee et al. teach immuno-PCR is an extremely sensitive method to detect proteins, wherein a linker molecule with bi-specific binding affinity for DNA and antibody is used to marker DNA molecule specifically to an antigen-antibody complex, thus resulting in the formation of a specific antigen-antibody-DNA conjugate (interpreting antibodies and antigens, and DNA marker as encompassing a KD of less than 100 nM, claim 74 and 75) (paragraph [0150], lines 4-12), wherein it is known that binding elements are typically operatively coupled to a support, wherein “moderate affinity” is defined as KD between 10-5 and 10-8 M; and “high affinity” is defined as KD of ≤ 10-8 M as evidenced by Kodadek (paragraph [0065], lines 1-7).
Banerjee et al. do not specifically exemplify sequencing the polynucleotide barcode (instant claim 22, in part).
Regarding claim 22 (in part), Watson teaches that the invention provides materials and methods for the preparation of nucleic acids including DNA, RNA and cDNA for sequencing, wherein tiled fragments are exposed to a library of barcoded primers that target the ligated ends of short fragments, and analyzed by amplification of the fragments such as by PCR or QPCR (interpreted as each first protein-binding molecule attached to a barcode; and sequencing) (paragraph [0004]). Watson teaches that entire genome equivalents are sequenced in highly multiplexed and parallel reactions in which sequence reads are tracked via the coding in the primers used for sequencing (interpreted as multiplexed sequencing, claim 22) (paragraph [0005], lines 7-10). Watson teaches that the library is constructed such that the primers primer the short fragments using sequences that are complementary to the ligated ends that contain a barcode that identifies the sample, or a droplet (paragraph [0007]). Watson teaches that the principles of the invention can be applied to analyze all or a portion of genomic DNA, RNA or cDNA, wherein the techniques disclosed provide labeled materials isolated in fluid compartments for use with analytical techniques such as sequencing, haplotyping, and multiplex digital-PCR (interpreted as DNA) (paragraph [0009]). Watson teach that the target material can be sequestered in a fluid compartment or a partition such as a single droplet (interpreted as a partition, and droplet), such that other reagents include labels (e.g., barcoded or optically-labeled N-mers) can be provided, optionally also sequestered in droplets, wherein other reagents can be introduced into the fluid partitions containing the target material, for example, by merging droplets, resulting in the labeling of the target molecules such as by hybridization of N-mers to target nucleic acids, wherein target material can undergo optional processing such as selective amplification, or capture on a substrate such as beads (interpreted as first and second protein-binding molecules; and polynucleotide barcodes) (paragraphs [0010]). Watson teaches that target material can be obtained from a sample and can include nucleic acids, proteins, carbohydrates, or other materials, wherein a sample can be a body fluid such as pus, sputum, semen, urine, blood or saliva (interpreted as antibody, proteins, and antigens) (paragraph [0011]). Watson teaches that suitable sequencing methods include sequencing by hybridization, sequencing by synthesis, SMRT technology, true single molecule sequencing, massively passively parallel next generation sequencing (e.g., SOLiD, Solexa, and HiSeq), and pyrosequencing technology (interpreted as sequencing, claim 22) (paragraph [0024]). Watson teaches that capture sequences are introduced into droplets containing target material (interpreted as a first/third set), for example, by merging the droplets with a second set of droplets containing the capture sequences (interpreting capture sequences as a second/fourth set of molecules), wherein capture sequences can include a barcode label and a portion that is capable of being captured on a solid surface such as biotin/streptavidin, antibody/antigen; aptamers; anchored oligonucleotides, such that the capture sequence is allowed to hybridize to the target nucleic acid (interpreting as encompassing first and second protein-binding molecules including biotin, antibodies, antigens, aptamers, proteins, etc.; forming a complex, and encompassing a KD less than 100 nM) (paragraph [0020]). Watson teaches a sample comprising nucleic acid molecules from an organism or a biological sample including any tissue or body fluid specimen, wherein a sample can also be total RNA extracted from a biological specimen, a cDNA library, or genomic DNA, wherein the nucleic acid molecules are bound as to other target molecules such as proteins, enzymes, substrates, antibodies, binding agents, beads, small molecules, peptides or any other molecule and serve as a surrogate for quantifying and/or detecting the target molecule (paragraphs [0058]-[0059]). Watson teaches that capture sequences can be synthesized directly onto beads or be attached by means as biotinylated sequences and streptavidin beads (paragraph [0021], lines 1-3). Watson teaches that a single-stranded nucleic acid is hybridized to oligonucleotides attached to the surface of a flow cell (paragraph [0102], lines 1-3). Watson teaches that Illumina adaptors can anneal/ligate onto either the primer library or the output from a targeted sequencing run so that it can be hybridized directly onto a flow cell (paragraph [0159], lines 11-14). binding pair is selected from the group consisting of: biotin/streptavidin, carbohydrate/lectin, and antibody/antigen (interpreted as encompassing a KD less than 100 nM; and antibody/antigen) (paragraph [0203], claim 5). 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of quantifying and detecting target molecules originating from a biological sample exemplified by Banerjee et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of detecting multiple proteins of interest in a sample as disclosed by Banerjee et al. to include multiplex sequencing of barcodes as taught by Watson with a reasonable expectation of success in the amplification and multiplexed sequence analysis of amplification products including antibodies, antigens or other proteins; and/or in determining the presence of absence of a protein of interest in a sample. It would have been prima facie obvious to one of ordinary skill in the art because Banerjee et al. teach antibodies conjugated to DNA tag sequences; as well as, the production of protein capture agent-protein-encoded antibody complexes conjugated to DNA tags; while Watson teaches the use of barcoded primers to create a barcode library including a bead-based library of elements, and sequencing technologies including NGS sequencing for the detection and quantification of a target molecule including proteins, antibodies, 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 22, 23, 26, 58, 59, 64, 65, 67, 69 and 70-76 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639